Citation Nr: 0931967	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include myopia.

2.  Entitlement to service connection for a chronic right 
elbow condition. 
 
3.  Entitlement to service connection for a chronic left 
elbow condition.

4.  Entitlement to service connection for a chronic right 
shoulder condition.

5.  Entitlement to service connection for a chronic left 
shoulder condition.

6.  Entitlement to service connection for a left knee 
condition.

7.  Entitlement to service connection for a right knee 
condition.

8.  Entitlement to service connection for a chronic neck 
condition.

9.  Entitlement to service connection for a chronic back 
condition.

10.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1957 to January 1960 and from February 1960 to 
July 1977. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

A June 1999 rating decision denied the Veteran's claims for 
service connection for left elbow, right elbow, chronic right 
shoulder, chronic left shoulder, left knee, chronic back, and 
chronic neck conditions as not well grounded.  The Veterans 
Claims Assistance Act became effective in 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the Veteran's claims and essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  If a claim was denied as not well grounded 
which became final during the period beginning on July 14, 
1999, and ending on November 9, 2000, and was denied or 
dismissed as not well grounded, the RO may readjudicate these 
cases as if the denial or dismissal had not been made.  Here, 
the RO reconsidered these claims based on the evidence found 
in the service treatment records.  After additional 
development, the RO subsequently denied service connection 
for these disorders on the merits.

With regard to the issue of entitlement to service connection 
for arthritis, the RO has continued to address this claim in 
such general terms.  This issue should be clarified, and the 
Veteran asked to identify the specific joints in which he is 
claiming arthritis has developed as a result of his service.  
Thereafter, the RO should schedule the Veteran for the 
appropriate VA examination to determine whether the Veteran 
has arthritis in the various joints claimed, and to determine 
whether any such arthritis is related to the Veteran's 
military service.  The RO then should readjudicate the 
Veteran's claim by considering each of the alleged arthritic 
joints identified by the Veteran separately. 

In 2007, the jurisdiction of the Veteran's claim was 
transferred to Winston-Salem, North Carolina, RO.

The issues of entitlement to service connection for a 
bilateral chronic elbow condition, bilateral chronic shoulder 
condition, bilateral knee condition, a chronic neck 
condition, a chronic back condition, and arthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  The Veteran's myopia is not a disease or injury for which 
VA compensation benefits may be awarded.

2.  A disability involving the eyes was not manifested during 
service and is not shown to be related to the Veteran's 
active duty service.


CONCLUSIONS OF LAW

1.  Myopia (refractive error of the eye) was incurred in or 
aggravated by service; and it is not a disease or injury 
within the meaning of applicable law governing claims for 
service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303(c) (2008).

2.  A disability involving the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
an eye disability, to include myopia in the August 2003 
rating decision, he was provided notice of the VCAA in April 
2003.  An additional VCAA letter was sent in February 2007.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received additional notice in 
March 2006, pertaining to the downstream disability rating 
and effective date elements of his claim, with subsequent re-
adjudication in an April 2006 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

The Board acknowledges that the Veteran has not been afforded 
a VA examination in conjunction with his claim.  The VCAA and 
implementing regulations require VA to provide a veteran with 
an examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines that such 
development is necessary to decide the claim.  A medical 
examination or medical nexus opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).  The Board has concluded that a remand 
for examination of the Veteran and/or a medical nexus opinion 
is not warranted in this case, because the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury, or disease in service, nor does it 
indicate that his claimed disability or symptoms may be 
associated with service.  Therefore, an examination would 
serve no useful purpose. 38 C.F.R. § 3.159(c)(4); cf. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, a VA examination 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

II.  Service Connection for an Eye Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9. 

A January 1957 enlistment examination reflected a normal 
clinical evaluation for the eyes (virtual acuity and 
refraction).  A January 1957 treatment record noted defective 
color perception.  A January 1960 separation examination 
revealed normal clinical findings for eyes.  A July 1960 
Report of Medical History noted no eye trouble.  A January 
1960 reenlistment examination reflected similar findings.  A 
July 1960 Report of Medical Examination noted "no defects or 
diagnosis."  The Veteran's distant vision was 20/20.  A June 
1967 Report of Medical Examination noted a visual defect of 
uncorrected mypopia.  On a January 1977 Report of Medical 
Examination for retirement, the Veteran's distant vision was 
30/30 and the near vision was 20/20 for the right eye and 
20/40 for the left eye.  His color vision was noted as 
dvorine 6/14.  The Veteran complained of eye trouble in his 
July 1977 Report of Medical History.  On his July 1977 
retirement examination report, the clinical findings for the 
eyes were normal.  His vision was 20/20 for near and far.  
However, his color vision was dvorine (abnormal) 8/14.  

Despite the absence of any findings pertaining to myopia at 
the time of the Veteran's retirement from active military 
service, private treatment records reflect that the Veteran 
was diagnosed with previous inferior temporal branch arterial 
occlusion of the left retina with a superior nasal visual 
filed defect, bilateral cataracts, and epirentinal membrane 
of both eyes.  (See Texas Eye and Laser Center Treatment 
Records dated in June 2006).  In this context, the evidence 
of record does not show that a disability of the eyes was 
present during service or is otherwise related to service.  
As a result, myopia as noted in service and post-service is 
considered by VA to be a constitutional or developmental 
abnormality, and as such, it is not a disease or injury 
within the meaning of applicable legislation and cannot be 
service connected.  38 C.F.R. §§ 3.303(c), 4.9; Winn v. 
Brown, 8 Vet. App. 510, 516 (1999) (sustaining 38 C.F.R. 
§ 3.303(c) as within the Secretary's authority to prescribe 
regulations).  Therefore, the preponderance of the evidence 
is against entitlement to service connection for a disability 
involving the eyes, including, myopia.  Accordingly, the 
appeal is denied.


ORDER

Service connection for an eye disability, to include myopia, 
is denied.


REMAND

Service treatment records show multiple complaints of 
football injuries during service.  A January 1957 enlistment 
examination reflected a normal clinical evaluation for the 
neck, upper and lower extremities, and spine or other 
musculoskeletal.  A January 1960 separation examination 
reflected similar findings.  A January 1960 reenlistment 
examination reflected similar findings.  A February 1960 
Report of Medical Examination noted that the Veteran 
fractured his distal end of left radius 5 years prior with no 
sequelae.  The corresponding Report of Medical History 
reflected no complaints of painful or trick shoulder or 
elbow, arthritis, swollen or painful joints, trick or locked 
knee, and he did not wear a back brace or back support.  A 
July 1960 Report of Medical Examination noted no defects or 
diagnosis.  A July 1960 Report of Medical History noted no 
complaints of painful or trick shoulder or elbow, arthritis, 
swollen or painful joints, trick or locked knee, and he did 
not wear a back brace or back support.  An October 1962 
record noted that the Veteran suffered a concussion while 
playing football.  A November 1962 Report of Medical 
Examination noted that the Veteran had a fractured shoulder 
in 1962 with no sequelae.  A November 1962 Report of Medical 
History noted no complaints of painful or trick shoulder or 
elbow, arthritis, swollen or painful joints, trick or locked 
knee, or worn a back brace or back support.  However, the 
physician noted that there was an injury to the left shoulder 
in October 1962 with soreness during movement since injury.

An October 1963 record noted that the Veteran injured his 
right leg when he was tackled while playing football.  A 
January 1964 record noted pain in the left wrist since injury 
and an old fracture of the distal radius not related to the 
present injury.  A May 1969 record noted an acute lumbar 
sprain and spasm of the muscles.  A January 1970 record noted 
that the Veteran twisted his left knee playing volleyball.  
The Veteran complained of locking.  He was diagnosed with r/o 
medial meniscus and sprain of the left knee.  A June 1971 
record noted that the Veteran injured his right elbow on 
steel.  A September 1971 record noted that the Veteran 
received a blow to his left side while playing football.  He 
was diagnosed with contusion of the left side secondary to 
blunt trauma.  A June 1973 record noted pain and swelling of 
the left knee.  The physician noted questionable traumatic 
arthritis.  An April 1974 record noted stiff neck for 2 to 3 
months with severe muscular spasm.  The Veteran was 
prescribed a neck brace.  A June 1974 record noted that the 
Veteran suffered from a mild head trauma when he rear ended a 
car.  He was thrown into the windshield breaking the window.  
An August 1974 record noted a left wrist and forearm injury 
and that there was an old fracture of the distal radius.  An 
October 1974 record noted sudden onset of pain in the left 
side of the neck and that the Veteran had to wear a neck 
brace in the past.  Another October 1974 record noted 
complaints of neck pain and a football injury to neck 12 
years prior.  

A November 1976 record noted complaints of right shoulder 
pain and a history of shoulder pain.  The Veteran also had 
his c-spine and lateral oblique muscles evaluated.  The 
physician noted that he could not completely evaluate the 
cervical area.  A January 1977 Report of Medical History 
noted swollen or painful joints, cramps in legs, arthritis, 
rheumatism, or bursitis, painful or trick shoulder or elbow, 
and recurrent back pain.  The physician noted that the 
Veteran had post-traumatic arthritis of the left ankle for 
the past 12 years and aches and pains of the right shoulder 
and elbow for the past 1 to 2 years.  An April 1977 record 
noted lower back pain.  A July 1977 Report of Medical History 
noted painful or "trick" shoulder.

VA treatment records from December 2003 to February 2007 
reflect that the Veteran was treated for spinal stenosis in 
the cervical region, multiple degenerative joint disease, 
left arm pain/ epicondylitis, shoulder pain, osteoarthrosis 
of the knees, and chronic neck pain.  (See December 2004 VA 
treatment record and August 2005 VA treatment record).  An 
April 2004 VA treatment record noted complaints of elbow 
pain.  The Veteran was thought to have "tennis elbow" and 
was provided elbow pads.  An August 2004 VA treatment record 
noted that the Veteran has suffered chronic neck pain  for 
that past 30 years and that it was initially due to a 
football injury.  An August 2004 addendum noted that the 
examination was consistent with degenerative disc disease 
(DDD) of the neck.  A January 2007 VA treatment record noted 
that the Veteran played football while on active duty and 
that he injured his shoulders, elbows, knees, neck, and back.

In view of the Veteran's well-documented history of elbow, 
shoulder, knee, neck, arthritis, and back ailments during 
service and the consistent post-service medical and lay 
evidence of a bilateral chronic elbow condition, bilateral 
chronic shoulder condition, bilateral knee condition, a 
chronic neck condition, arthritis, and a chronic back 
condition, the Board finds that an examination addressing the 
nature, extent, and etiology of any currently diagnosed 
disorders is necessary.  38 U.S.C.A. § 5103A(d).  The Board 
notes that an April 2006 supplemental statement of the case 
(SSOC) refers to a February 2006 VA examination for the above 
conditions.  However, the record does not reflect that a VA 
examination was scheduled for or conducted for the above 
conditions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the specific 
joints in which he is claiming arthritis 
has developed as a result of his service.   

2.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of any elbow, 
shoulder, knee, neck, and back 
conditions, including arthritis.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Based on a review of 
the claims file and the results of the 
examination, the examiner is asked the 
address the following questions:

a.  Has the Veteran developed any 
disorder, including arthritis, involving 
the elbows, shoulders, knees, neck, 
and/or back?  If so, please specify the 
diagnosis for each affected joint or 
joint.

b.  Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed disorder, including 
arthritis, of the elbows, shoulders, 
knees, neck, and/or back had its onset in 
service or within the one-year period 
following the Veteran's discharge from 
service in July 1977; or, was such a 
disorder otherwise caused by any incident 
or event that occurred during service?

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
disability, including arthritis, of the 
elbows, knees, shoulders, neck and back.  
If any benefit sought on appeal remains 
denied, the Veteran must be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for a response before 
the record is returned to the Board for 
further appellate review.

The Veteran needs to take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in questions a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


